CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Thermal Tennis Inc. (the "Registrant") on Form 10-Q for the quarter ended March 31, 2010, as filed with the Commission on the date hereof (the "Quarterly Report"), I, Robert R. Deller, Chief Executive Officer and Chief Financial Officer of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Quarterly Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated:May 19, 2010 /s/Robert R. Deller Robert R. Deller, Chief Executive Officer Chief Financial Officer
